Citation Nr: 0701055	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-20 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for depression. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1984 to 
December 1988.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The file was originally before the RO 
in Nashville, Tennessee.  The veteran currently lives in 
Mississippi.  

The undersigned normally distinguishes only between PTSD and 
an "acquired psychiatric disorder", which would normally 
include depression and anxiety.  However, in light of the 
procedural history of this case, and the issue of reopening 
the claim of service connection for depression, the issues 
have been addressed above.  
      
Both new and material evidence issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

There is no evidence of an anxiety disorder in service or for 
several years thereafter, and no competent evidence of a 
nexus between any current anxiety disorder and the veteran's 
period of active service from February 1984 to December 1988.   


CONCLUSION OF LAW

Service connection for an anxiety disorder is not 
established.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301, 3.303 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, to establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

38 U.S.C.A. § 1131 states that "no compensation shall be 
paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs."  See also 
38 C.F.R. §§ 3.1(n), 3.301.  However, compensation is not 
precluded for an alcohol or drug abuse disability secondary 
to a service-connected disability or use of an alcohol or 
drug abuse disability as evidence of the increased severity 
of a service-connected disability.  Allen v. Principi, 237 F. 
3d 1368, 1381 (Fed. Cir. 2001).  However, it cautioned that 
compensation would only result where there was clear medical 
evidence establishing that the alcohol or drug abuse 
disability was caused by a veteran's primary service-
connected disability. Id.  It also determined that the 
statute does preclude compensation in two situations: 1) for 
primary alcohol abuse disabilities, i.e. alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess; and 2) for secondary disabilities (such 
as cirrhosis of the liver) that result from primary alcohol 
abuse. Id.

The veteran alleges that he suffers from anxiety, depression, 
and PTSD that was initially misdiagnosed six months after 
service as alcohol dependence.  The first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a VA clinical nurse specialist recently 
diagnosed the veteran with anxiety, not otherwise specified 
in December 2004.   However, the most prominent current 
diagnoses include PTSD, alcohol dependence, major depression, 
and various personality disorders.  See VA treatment records 
dated March 1997 through December 2004.  In any event, for 
purposes of this decision, the Board will assume that the 
veteran currently has an anxiety disorder.       

Service medical records (SMRs) are negative for complaints, 
treatment, or diagnosis of any psychiatric disorder.  Service 
personnel records (SPRs) also do not lend credence to the 
veteran's assertions.  Therefore, service connection may not 
be established based on chronicity in service.  38 C.F.R.  
§ 3.303(b); Savage, 10 Vet. App. 494-97.  The Board must find 
the SMRs and SPRs, as a whole, provide very negative evidence 
against this claim.

Post-service, the veteran was hospitalized after a suicide 
attempt due to alcohol abuse and alcohol dependency in June 
and July of 1989, some six months after discharge from 
service.  See Clarksville Memorial Hospital records.  
However, at that time he was not diagnosed with anxiety, 
depression, or any similar disorders.  
  
In fact, the first diagnosis of anxiety in the claims folder 
is from a VA medical certificate dated May 1993, some four 
years after service.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).   

Most importantly, the competent evidence of record provides 
evidence against a finding of a nexus between any current 
anxiety disorder and his period of active service from 
February 1984 to December 1988.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Specifically, upon a thorough review of the claims folder, an 
August 2001 VA PTSD examiner diagnosed the veteran with 
alcohol dependence, substance-induced mood disorder, and a 
personality disorder.  The examiner opined that the veteran's 
alcohol abuse and "lifelong enduring personality factors" 
are the prominent causes of his psychiatric conditions.  The 
veteran admitted that his drinking was problematic while in 
the military.  The examiner rejected the veteran's contention 
that traumatic events in service were the root of his current 
problems.  The veteran's well-documented history of alcohol 
abuse in private and VA treatment records supports the 
examiner's conclusions, providing strong evidence against the 
claim.  

With regard to his alcohol dependence and substance-induced 
mood disorder, there is no medical evidence demonstrating 
that the veteran's alcohol abuse and dependence is secondary 
to any service-connected psychiatric disability.  In fact, 
the August 2001 examiner implies that his psychiatric 
disorders stem from his alcohol dependence, but not vice-
versa.  Therefore, compensation may not be paid for his 
alcohol dependence.  38 U.S.C.A. §§ 1131. See also 38 C.F.R. 
§§ 3.1(n), 3.301. 

In addition, with regard to the veteran's diagnoses of 
various personality disorders, the Board emphasizes that 
personality disorders are not "diseases" or "injuries" 
within the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127. Consequently, service connection is not 
warranted for any of these disorders.   

In addition, neither the veteran nor his family members' lay 
statements, offered without the benefit of medical education 
or training, that a current anxiety disorder is related to 
stressful events in service is competent evidence required to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  The veteran is competent to 
describe symptoms he experiences related to an anxiety 
disorder, but he is not competent to offer a diagnosis or an 
opinion as to medical etiology. Id.          

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for anxiety.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in October 
2003, the RO advised the veteran of the evidence needed to 
substantiate his anxiety claim and explained what evidence VA 
was obligated to obtain or to assist the veteran in obtaining 
and what information or evidence the veteran was responsible 
to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio, supra.

The Board observes that the RO issued the October 2003 VCAA 
notice letter prior to the February 2004 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, the above letter did not ask the 
veteran to provide any evidence in his possession that 
pertains to the claim. Id at 120-21.  Nonetheless, the Board 
is satisfied that the veteran actually knew to submit such 
evidence to the RO, given the private medical evidence he has 
authorized the VA to obtain on his behalf and the evidence he 
has submitted in the form of personal statements, lay 
statements, and Internet records.  Moreover, the various 
adjudications of record advised the veteran of what missing 
evidence was relevant and necessary to demonstrate service 
connection for anxiety.  Additionally, the VCAA letter dated 
in October 2003 advised the veteran that the VA required 
"additional information and evidence."  Overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his anxiety claim.  Therefore, any 
failure to make the specific request is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  The Board finds that any 
deficiency in the content or timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that although the Board erred by relying 
on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

Since the Board has concluded above that the preponderance of 
the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further VCAA notice is needed.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, SPRs, relevant VA outpatient and inpatient 
treatment records, and private medical records as authorized 
and identified by the veteran.  The RO received a negative 
reply as to private medical records from Vine Hill Clinic and 
as to SPRs related to an alleged truck accident the veteran 
cites as a cause of his psychiatric condition.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
additional attempts, in light of the extensive efforts 
already performed in this case, cannot be justified.    

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 C.F.R. § 3.159(c)(4)(i).  Simply stated, 
the standards of McLendon are not met in this case.

The Board finds that the August 2001 VA examination is 
sufficient to fully adjudicate the claim and that a further 
examination would serve no constructive purpose.  SMRs and 
SPRs do not discuss any of the traumatic incidents the 
veteran alleges or any treatment for a psychiatric disability 
to include anxiety.  The service and post-service medical 
records provide more than enough evidence to decide the 
anxiety claim.   
 
Thus, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for anxiety is denied.   


REMAND

Before addressing the claims to reopen for service connection 
for depression and PTSD based on new and material evidence, 
the Board finds that additional development is required.  

During the pendency of this appeal, on March 31, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which held, in pertinent part, that the VCAA 
notice requirements require the VA to send a specific notice 
letter to the claimant that (1) notifies the claimant of the 
evidence and information necessary to reopen the claim, 
(i.e., describes what new and material evidence is); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim that complies with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and any applicable legal 
precedent.   

In this regard, although the October 2003 VCAA notice letter 
defines what new and material evidence is, it does so under 
the prior standard of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), which was in effect for claims filed before August 29, 
2001.  The veteran's claim to reopen in this case was filed 
in August 2003.  As a result, the veteran should have been 
advised by way of a VCAA notice letter of the amended version 
set forth under 38 C.F.R. § 3.156(a) (2006).  

Furthermore, no letter has specifically advised the veteran 
of what specific evidence would be required to substantiate 
the element or elements needed for service connection for 
PTSD and depression that were found insufficient in the prior 
denials on the merits.  
In this regard, with respect to the depression claim, the 
RO's denial of service connection for depression in a 
November 2001 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2006).  The veteran must be notified that evidence showing a 
nexus to service or treatment for depression in service is 
required to reopen the claim.    

With respect to the PTSD claim, although the veteran 
submitted a notice of disagreement with a January 2000 rating 
decision, he did not perfect an appeal to the Board.  
Therefore, that RO rating decision is also final. Id.  The 
veteran must be notified that evidence of a PTSD diagnosis in 
accordance with the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) or medical evidence linking his 
current PTSD symptomatology to a verified in-service stressor 
is required to reopen the claim.  

It is important to note that the decision in Kent was only 
recently issued by the Court.  Therefore, there was no basis 
for the VA to act in accordance with a Court decision that 
did not exist until March 2006.  Notwithstanding, in light of 
the prior action of the Court in this case, the Board finds 
it must again remand this case to the RO for development. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice that (1) 
describes what new and material 
evidence is under the current standard 
set forth under 38 C.F.R. § 3.156(a) 
(2006); and (2) notifies the veteran of 
what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior denial on the merits.  With 
regard to his PTSD claim, this would 
entail medical evidence of a PTSD 
diagnosis in accordance with the fourth 
edition of the American Psychiatric 
Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) or medical evidence linking 
his current PTSD symptomatology to a 
verified in-service stressor.  With 
regard to his depression claim, this 
would entail medical evidence showing a 
nexus to service or treatment for 
depression in service.  This notice is 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
corrective VCAA notice should also ask 
the veteran to provide any evidence in 
his possession that pertains to the 
claims, and it should comply with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Finally, the VCAA notice 
should describe the evidence required 
to establish PTSD pursuant to 38 C.F.R. 
§ 3.304(f).    

2.	After the receipt of any additional 
evidence, the RO should readjudicate the 
claims to reopen for PTSD and 
depression, considering any new evidence 
secured since the May 2005 supplemental 
statement of the case (SSOC).  If either 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative with another SSOC and 
afford the applicable opportunity to 
respond.  This SSOC must discuss whether 
new and material evidence has been 
submitted to reopen the claims.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


